Citation Nr: 1628084	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, as secondary to the service-connected migraine headaches.

2.  Entitlement to service connection for a mood disorder, as secondary to the service-connected migraine headaches.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1962 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013, the Board, in pertinent part denied, service connection for multiple sclerosis on direct and presumptive service connection bases and denied service connection for a mood disorder on a direct service connection basis.  The Board remanded the issues of service connection for multiple sclerosis and a mood disorder, as secondary to the migraine headaches, for additional development.  As such, direct and presumptive service connection theories with respect to these issues will not be further discussed.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).     

The Board is remanding the issues of service connection for a mood disorder, as secondary to the migraine headaches, and entitlement to SMC based on the need for regular aid and attendance for additional development.  With respect to the issue of service connection for multiple sclerosis, as secondary to the migraine headaches, decided herein, pursuant to the March 2013 Board remand instructions, an addendum VA medical opinion was obtained in May 2013.  The Board finds that the May 2013 VA medical opinion is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the March 2013 Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

An October 2015 headaches disability benefits questionnaire (DBQ), November 2015 examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680), and VA treatment records dated from 2013 to September 2015 have been associated with the claims file after the most recent supplemental statement of the case (dated in June 2013).  In May 2016, the representative waived agency of original jurisdiction (AOJ) review of the additional evidence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

While an August 2015 VA treatment record indicates that the Veteran may be unemployable due solely to the service-connected migraine headaches, the Board finds that it is not clear whether the Veteran wishes to file a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  If the Veteran intends to file a claim with respect to this issue, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  

In August 2011, the Veteran testified at a personal hearing at the local RO in 
Waco, Texas (Travel Board hearing) before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The issues of service connection for a mood disorder and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed multiple sclerosis was not caused or permanently worsened by the service-connected migraine headaches.


CONCLUSION OF LAW

Multiple sclerosis is not secondary to the service-connected migraine headaches.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in March and August 2009, prior to the initial adjudication of the claim in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the August 2011 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2009 and June 2010.  An addendum medical opinion was obtained in May 2013.  The Board finds that the June 2009 and June 2010 VA examination reports and May 2013 addendum medical opinion, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue of service connection for multiple sclerosis as secondary to the service-connected migraine headaches.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

Finally, the Veteran was provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    

Service Connection for Multiple Sclerosis, as Secondary to Migraine Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  In this case, in March 2013, the Board denied service connection for multiple sclerosis on direct and presumptive service connection bases.  See 38 C.F.R. §§ 3.303(a), 3.303(b), 3.307 (2015).  For this reason, direct and presumptive service connection theories will not be further discussed. 

As pertinent here, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran essentially contends that the multiple sclerosis is proximately due to or a result of his service-connected headaches.  See February 2009 claim.  In the April 2010 substantive appeal (on a VA Form 9), the Veteran contended that the medical evidence reflects a direct relationship between the migraine headaches and the multiple sclerosis.    

The evidence demonstrates that the Veteran has current diagnosed multiple sclerosis.  See e.g., June 2009 VA examination report.  Turning to the theory secondary service connection, the Board finds that the weight of the evidence demonstrates that the currently diagnosed multiple sclerosis was not caused or permanently worsened (aggravated) by the service-connected migraine headaches. 

In an April 2010 VA treatment record, a VA doctor opined that it is more likely than not that there is a direct relationship between the Veteran's current migraine disability and disability from his progressive multiple sclerosis.  The VA doctor opined that, in reviewing the Veteran's medical records, it is absolutely possible that the original service-connected migraine headaches were early symptoms of multiple sclerosis and that this association was supported by the medical literature.  The VA doctor further opined that the ongoing service-connected migraine headaches could be the source or cause of subsequent multiple sclerosis-type lesions noted to be worsening on the Veteran's brain imaging studies.  The VA doctor noted that medical literature clearly notes that severe migraine headaches such as the Veteran suffers can cause lesions such as those found in his brain.

In the April 2010 medical opinion, the VA doctor opined that the service-connected migraine headaches could be the source or cause of subsequent multiple sclerosis-type lesions noted on brain imaging studies.  The Board accords this opinion low probative weight as it is a statement of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative) (emphasis added); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  Further, the Board finds the April 2010 medical opinion to be outweighed by the other evidence of record. 

At the June 2009 VA examination, the VA examiner noted that the Veteran was diagnosed with multiple sclerosis in his 30s and now had secondarily progressive multiple sclerosis.  The VA examiner opined that the Veteran's multiple sclerosis is not secondary to his migraine headaches because this association has never been found in standard medical references.  

At the June 2010 VA examination, the VA examiner noted that the Veteran had been diagnosed with multiple sclerosis in 1998.  The VA examiner noted that multiple sclerosis is a disease thought to be autoimmune in origin effecting portions of the brain and spinal cord resulting in weakness, pain, fatigue, tingling, and numbness.  The VA examiner opined that it is unlikely that the Veteran's multiple sclerosis is due to his migraine headache disorder because the headaches date from when the Veteran was 19 years old and the multiple sclerosis was diagnosed many years later.  The VA examiner noted that a detailed discussion of multiple sclerosis in "Principles of Neurology" does not include migraine as a cause of multiple sclerosis.  

The VA examiner noted that the article the VA doctor referred to in the April 2010 medical opinion does not indicate that migraine causes multiple sclerosis, but that a very different type of headache disorder, SUNCT, can be related to structural brain lesions.  The VA examiner noted that the article reports that a 42 year old man with multiple sclerosis since age 19, developed SUNCT at age 37, suggesting that multiple sclerosis might rarely cause this unusual type of headache. 

In a May 2013 VA  medical opinion, a VA examiner opined that, based on the available information and current literature, it is less likely than not that the Veteran's multiple sclerosis was permanently worsened beyond the natural course of the disease by the service-connected migraines.  The VA examiner noted that, while the online medical reference "UpToDate" does list migraine headaches in the likely area of concern for multiple sclerosis, no mention of aggravation of multiple sclerosis by migraines is listed in the reference.  

The June 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination and laboratory testing.  The VA examiner again reviewed the claims file, interviewed the Veteran, and conducted a physical examination in June 2010.  The May 2013 VA examiner reviewed the claims file, including the lay and medical evidence.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the multiple sclerosis and had sufficient facts and data on which to base conclusions that the currently diagnosed multiple sclerosis is less likely as not caused or aggravated by the migraine headaches.  The Board finds the June 2009 and June 2010 VA examination reports and May 2013 VA medical opinion to be highly probative.    

Further, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex multiple sclerosis.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current multiple sclerosis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected migraine headaches and the non-service-connected multiple sclerosis, as the complex relationship between neurological and autoimmune disorders is not susceptible to lay observation.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's multiple sclerosis is not secondary to the service-connected migraine headaches; therefore, the claim must be denied.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for multiple sclerosis, as secondary to the service-connected migraine headaches, is denied.


REMAND

Service Connection for a Mood Disorder 

In the March 2013 remand, the Board found that the medical opinions provided by the VA examiner in June 2009 and June 2010 did not address whether the service-connected headaches aggravated the non-service-connected mood or personality disorders.  Pursuant to the remand instructions, an addendum VA medical opinion was obtained in May 2013.  

While purporting to opine that the mood disorder is less likely than not aggravated by the service-connected migraine headaches, the May 2013 VA examiner only provided a rationale that there was no causal relationship between the mood disorder and migraine headaches because the mood disorder symptoms are more likely than not related to multiple sclerosis.  The VA examiner referenced the previous examiner's June 2010 medical opinion (which the Board previously found only addressed the question of direct causation and did not adequately address the question of aggravation) as "rationale" for why the mood disorder was not aggravated by the service-connected migraine headaches. 

A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the mood and personality disorders.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.     

SMC based on Aid and Attendance

As noted by the Board in March 2013, the claim for SMC based on the need for regular aid and attendance is inextricably intertwined with the service connection claims decided herein and being remanded below, as the allowance of either claim may impact the Board's determination of entitlement.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For this reason, consideration of this issue must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).    

Accordingly, the issues of service connection for a mood disorder and entitlement to SMC are REMANDED for the following action:

1. Arrange for the claims file to be reviewed by the VA examiner who prepared the May 2013 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current mood and personality disorders.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that the mood disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lung cancer?  The VA examiner should note that the lack of direct causation does not in and of itself answer the question of whether a disability was aggravated by a service-connected disability.

2.  Then readjudicate the issue.  If any benefit sought remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to SMC based on the need for regular aid and attendance is inextricably intertwined with the service connection issue remanded herein and consideration should be deferred until the intertwined issue is either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


